Title: General Orders, 27 October 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near York Saturday October 27 1781
                     Parole St Domingo
                     Countersigns St Simon De Barras
                  
                  For the Day tomorrow
                  Major General LincolnColonel OgdenMajor AlexanderBrigade Major AirsonThose regiments that have not furnished their proportion of men to the sappers and miners agreeable to the Orders of the 28th of May last are now to do it and the men who have returned to the Pennsylvania line from that Corps are immediately to be replaced.
                  General Muhlenbergs Brigade to furnish the Guards and fatigue Parties for Yorktown tomorrow; and Clinton’s Brigade with Ogden’s regiment will be employed in levelling the works.
                  The Brigade Quarter masters are again call’d upon in the most positive terms to see that all dead carcases &ca in and about Camp are immediately buried.
                  A Serjeant and twelve men from the Baron Steuben’s Division will this day Patrol from their left to the Forks of the road above Head Quarters for the above purpose—they must be furnished with tools from their respective corps.
                  Like parties will be immediately sent from General Lincoln’s and the Marquis de la Fayettes divisions the former to scour the ground between York town, Tarleton’s old camp and the right of the French Camp—the latter in front of their own camp extending to the river and as high up as the east end of York.
                  After Orders
                  By the United States in Congress assembledSeptember 28, 1781Resolved
                  That it be and hereby is recommended to the several states of which the General Officers of the army are inhabitants to settle with them for the depreciation of their pay on the principles adopted in settlement with the officers of their respective Lines.
               